--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

This employment agreement (this "Agreement") dated as of June 15, 2010 (the
"Effective Date"), is made by and between Dragon Acquisition Corporation, a
Cayman Islands company (the “Company”), the parent company of Qingdao Oumei Real
Estate Development Co., Ltd., with an address at Floor 28, Block C, Longhai
Mingzhu Building, No.182 Haier Road, Qingdao 266000, PRC, and Zhaohui John Liang
(the “Executive”) (collectively, the “Parties”).

WHEREAS, the Company desires to employ the Executive from the Effective Date
until expiration of the term of this Agreement, and the Executive is willing to
be employed by the Company during that period, on the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, the Executive will have the duties and responsibilities as described in
Section 1 of the Agreement during the period when the Executive is the Chief
Financial Officer of the Company; and

WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

     1. POSITION/DUTIES.

     (a) During the Employment Term, the Executive shall serve as the Chief
Financial Officer of the Company. In this capacity the Executive shall be
responsible to lead and manage the operations of the Company that are related to
finance and capital market, including, but is not limited to, providing
expertise in making financial plan and strategy, accompanying the Company’s
investment bankers and investor relations professionals to meeting with
investors, analysts and other market professionals, and working with the
Company’s U.S. legal counsel and auditors to implement, monitor and oversee the
Company’s compliance with the requirements of the Sarbanes-Oxley Act, the
Securities Act of 1933, the Exchange Act of 1934, and the listing rules as a
public company and to advise the Board of Directors (the “Board”) with respect
to the Company’s internal controls and procedures, including disclosure controls
and procedures.

     (b) During the Employment Term, the Executive shall report directly to the
Chief Executive Officer and the Board of the Company. The Executive shall obey
the lawful directions of the Chief Executive Officer and the Board to whom the
Executive reports and shall use his diligent efforts to promote the interests of
the Company and to maintain and promote the reputation thereof.

     (c) Unless the Parties agree otherwise in writing, during the Employment
Term, the Executive shall perform the services contemplated by this Agreement at
the Executive’s office located in River Vale, New Jersey in the United States;
provided, however, that the Company may, from time to time, require the
Executive to travel for up to an aggregate of five (5) months per annum to other
locations on the Company's business. Notwithstanding the foregoing, nothing in
this Agreement is to be construed as prohibiting the Executive from serving as a
director of other entities whether or not for profit, so long as his service as
such does not substantially prevent or prohibit the Executive from effectively
discharging his duties hereunder and such positions are disclosed to the Board.

     (d) During the Employment Term, the Executive shall lead and coordinate the
Company’s investor relations activities which shall include, but is not limited
to, communications with investors, analysts and media, and the Company’s public
disclosure, and shall implement and monitor the corporate governance of the
Company in complianpartce with the applicable laws and regulations. The
Executive shall work in conjunction with other members of the executive
management team to support the Company’s business growth.

     (e) During the Employment Term, in the event that the Company engages in
any capital markets activities, the Executive shall take a leading role in such
transactions by overseeing underwriters, counsels and auditors, and preparing
and/or reviewing requisite documentations in connection with such transactions.

     2. EMPLOYMENT TERM. Except for earlier termination as provided in Section
6, the Executive’s employment under this Agreement shall be for two (2) year
starting on the Effective Date and ending on June 15, 2012 (the "Initial Term").
Subject to Section 5, at the end of the Initial Term this Agreement may be
extended for additional terms by mutual agreement of the Parties (“Additional
Term”). The amount of compensation payable to the Executive during any extension
of the Initial Term shall be discussed and agreed upon by both Parties 30 days
before the Agreement termination date. The Initial Term and any Additional Term
shall be referred to herein as the "Employment Term."

--------------------------------------------------------------------------------

     3. COMPENSATION.

          (a) Base Salary. In consideration of the services to be rendered
hereunder, the Company hereby agrees to pay the Executive an annual base salary
of two hundred thousand U.S. dollars ($200,000) payable in equal monthly
installments (the “Base Salary”). The payment of Base Salary hereunder shall not
in any way limit or reduce any other obligation of the Company hereunder, and no
other compensation, benefit or payment hereunder shall in any way limit or
reduce the obligation of the Company to pay the Executive’s Base Salary
hereunder. The Board, at any time and from time to time, may increase (but not
reduce) the Base Salary payable under this Agreement, and increase in the Base
Salary shall become effective at the time indicated by the Board without the
need for an amendment to this Agreement. At the end of the first twelve-month
period of the Employment Term, if the Chinese currency (Renminbi or RMB) has
appreciated more than five percent (5%) against the U.S. currency (U.S. Dollar)
over the immediately preceding twelve-month period, then the Executive’s annual
Base Salary for the next twelve-month period shall be adjusted upward by the
same percentage ratio.

          (b) Stock Options. The Board shall form a compensation committee, and
the compensation committee shall, in an expeditious manner, establish a
compensation and incentive program for the Company’s officers, including a stock
options plan. Subject to the terms and conditions provided in this Agreement,
the Company agrees to grant the Executive stock options to purchase shares of
the common stock of the Company (“Stock Options”). However, since no stock
options plan is currently in place, the Company agrees to follow the terms and
conditions set forth in Attachment A annexed hereto and made a part hereof, in
granting the Executive Stock Options.

          (c) Incentive & Bonus Plans. During the term of his employment under
this Agreement, at the Board’s discretion, the Executive shall be eligible to
participate in all bonus and incentive plans established by the Board.

          (d) Withholding of Taxes. The Executive understands that the services
to be rendered under this Agreement will cause the Executive to recognize
taxable income, which is considered under the Internal Revenue Code of 1986, as
amended, and applicable regulations thereunder as compensation income subject to
the withholding of income tax (and Social Security or other employment taxes).
The Executive hereby consents to the withholding of such taxes. The Company
shall, in accordance with applicable law and regulations, be responsible for all
U.S. federal, state and local government imposed employer tax payment or
matching, including, but not limited to, Federal Insurance Contributions Act
(FICA) taxes and federal and state unemployment taxes.

     4. EMPLOYEE BENEFITS.

          (a) Benefit Plans. The Executive shall be eligible to participate in
any employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, life, disability, health, accident and other
insurance programs, education, or other retirement or welfare benefits that the
Company has adopted or may adopt, maintain or contribute to the benefit of its
senior executives, at a level commensurate with his positions, subject to
satisfying the applicable eligibility requirements.

          (b) Vacation and Holidays. The Executive shall be entitled to an
annual paid vacation in accordance with the Company's policy applicable to
senior executives from time to time in effect, but in no event less than three
(3) weeks per calendar year (as prorated for partial years), which vacation may
be taken at such times as the Executive elects with due regard to the needs of
the Company. The Executive shall be entitled to all standard U.S. legal public
Holidays.

          (c) Business and Entertainment Expenses. During the Employment Term,
the Company shall reimburse the Executive for his reasonable out-of-pocket
business and entertainment expenses incurred in connection with the Company's
business, including office equipments and expenses, travel expenses, food, and
lodging while away from home. In the event that the Executive uses his personal
car while traveling on the Company's business, the Executive shall be reimbursed
at the Internal Revenue Services standard mileage rate (currently US$0.50 per
mile) plus tolls and parking. Expenses shall be reimbursed on a monthly basis.

          (d) Insurance. The Executive and each individual direct family member
of the Executive shall be provided by the Company with medical, vision and
dental insurance plans providing international standard coverage as determined
by the Company after consultation with the Executive.

2

--------------------------------------------------------------------------------

     5. TERMINATION. The Executive's employment and the Employment Term shall
terminate on the first of the following to occur:

          (a) Disability. The thirtieth (30th) day following a written notice of
termination by the Company to the Executive due to Disability. For purposes of
this Agreement, "Disability" shall mean a determination by the Board in
accordance with applicable law that due to a physical or mental injury, illness
or incapacity, the Executive is unable to perform the essential functions of his
job for a period of more than six (6) consecutive months. Any determination by
the Board with respect to Executive's Disability must be based on a
determination of competent medical authority or authorities, a copy of which
determination must be delivered to the Executive at the time it is delivered to
the Board. In the event the Executive disagrees with the determination described
in the previous sentence, the Executive shall have the right to submit to the
Board a determination by a competent medical authority or authorities of the
Executive's own choosing to the effect that the aforesaid determination is
incorrect and that the Executive is capable of performing his duties under this
Agreement. If, upon receipt of such determination, the Board wishes to continue
to seek to terminate this Agreement under the provisions of this section, the
Parties shall submit the issue of the Executive’s Disability to arbitration in
accordance with the provisions of this Agreement.

          (b) Death. Automatically on the date of death of the Executive.

          (c) Cause. Immediately upon written notice of termination by the
Company to the Executive for Cause. "Cause" shall mean, as determined by the
Board (or its designee) (1) conduct by the Executive in connection with his
employment duties or responsibilities that is fraudulent, unlawful or grossly
negligent; (2) the willful misconduct of the Executive; (3) the willful and
continued failure of the Executive to perform the Executive's duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness); or (4) any material breach by the Executive of any provision
of this Agreement; provided, however, that no such termination shall be deemed
to be a Termination for Cause unless the Company has provided the Executive with
written notice of what it reasonably believes are the grounds for any
Termination for Cause and the Executive fails to take appropriate remedial
actions during the thirty (30) day period following receipt of such written
notice.

          (d) Without Cause. On the sixtieth (60th) day following written notice
of termination by either Party to the other Party without Cause, other than for
death or Disability of the Executive. Termination without cause shall also
include termination after a Change of Control (as defined herein) and
termination by the Executive for Good Reason (as defined herein). For purposes
of this Agreement, a “change in control” shall be defined as (1) the sale of
more than fifty percent (50%) of the Company’s outstanding capital stock, other
than in connection with an underwritten public offering of the Company’s
securities; or (2) the sale, lease, transfer, conveyance or other disposition of
all or substantially all of the assets of the Company; or (3) a merger,
consolidation, or like business combination or reorganization of the Company (or
similar transaction) in which the Company is not the surviving entity or
following which the Company’s shareholders immediately prior to such transaction
no longer control a majority of the Company’s voting stock. “Good Reason” shall
mean (1) that without the Executive’s prior written consent and in the absence
of Cause, one or more of the following events occurs: (i) any materially adverse
change in the Executive’s authority, duties, or responsibilities or any
assignment to the Executive of duties and responsibilities materially
inconsistent with those normally associated with the Executive’s position; or
(ii) a reduction in the Executive’s salary or benefits; or (iii) the Executive
is required to be primarily based at any office more fifty (50) miles outside
the metropolitan area of the Executive’s then current business address,
excluding travel required in the performance of the Executive’s
responsibilities. In this regard, the Executive hereby acknowledges that the
Executive shall be required as part of his responsibilities to spend a
significant amount of time working at the Company’s offices located in the
Peoples Republic of China, subject to the provisions in Section 1(c) of this
Agreement; and (2) within sixty (60) calendar days of learning of the occurrence
of any event specified in clause (1), and in the absence of any circumstances
that constitute Cause, the Executive terminates employment with the Company, by
written notice to the Company; provided, however, that the events set forth in
subparagraphs (1)(i), (2)(ii) or (3)(iii) shall not constitute Good Reason for
purposes of this Agreement unless, within thirty (30) calendar days of the
Executive’s learning of such event, the Executive gives written notice of the
event to the Company, and the Company fails to remedy such event within thirty
(30) calendar days of receipt of such notice.

     6. CONSEQUENCES OF TERMINATION.

          (a) Disability. Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation through the date of termination;
(2) any unpaid Annual Bonus accrued with respect to the fiscal year ending on or
preceding the date of termination; (3) reimbursement for any unreimbursed
expenses properly incurred through the date of termination; (4) incentive
compensation to the extent earned and vested; and (5) all other payments or
benefits to which the Executive may be entitled under the terms of any
applicable employee benefit plan, program or arrangement (collectively, "Accrued
Benefits"). Additionally, the Company shall pay to the Executive a lump sum
payment equal to four (4) months of Base Salary.

3

--------------------------------------------------------------------------------

          (b) Death. Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits. Additionally, the Company shall pay to the Executive's estate a lump
sum payment equal to four (4) months of Base Salary.

          (c) Termination for Cause. Upon the termination of the Employment Term
by the Company for Cause or by either Party in connection with a failure to
renew this Agreement, the Company shall pay to the Executive any Accrued
Benefits through the date of termination.

          (d) Termination without Cause. Upon the termination of the Employment
Term without Cause, the Company shall pay to the Executive (1) the Accrued
Benefits, and (2) a lump sum payment equal to four (4) months of Base Salary. In
addition, in the event of termination without Cause, the Company shall provide
the Executive with the opportunity to vest and exercise all stock options issued
to the Executive pursuant to Section 3(b) of this Agreement.

     7. SURVIVAL OF COMPANY’S OBLIGATIONS AND NO ASSIGNMENT. This Agreement will
be binding on, and inure to the benefit of, the executors, administrators,
heirs, successors, and assigns of the Parties; provided, however, this Agreement
and the rights or obligations hereunder may not be assigned either by Company or
by the Executive without first obtaining the written consent of the other Party
hereto.

     8. NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Zhaohui John Liang
634 Donna Ct.
River Vale, NJ 07675
U.S.

If to the Company:

Dragon Acquisition Corporation
c/o Qingdao Oumei Real Estate Development Co., Ltd.
Attn.: Weiqing Zhang
Floor 28, Block C
Longhai Mingzhu Building,
No.182 Haier Road, Qingdao 266000
People’s Republic of China
Tel: (86) 532 8099 7969

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, D.C. 20037
Attention: Louis A. Bevilacqua, Esq.
Tel.: (202) 663-8000

or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

4

--------------------------------------------------------------------------------

     9. PROTECTION OF THE COMPANY'S BUSINESS.

          (a) Confidentiality. Because of the Executive's employment by the
Company, the Executive will have access to trade secrets and confidential
information about the Company, its products, its customers, and its methods of
doing business (the "Confidential Information"). The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 9(a) by the Executive.

          (b) Non-Competition. In consideration of the Executive's access to the
Confidential Information, the Executive agrees that for a period of six (6)
months after termination of the Executive's employment, the Executive shall not,
directly or indirectly, use such Confidential Information to compete with the
business of the Company, as the business of the Company may then be constituted,
within any province, region or locality in which the Company is then doing
business or marketing its products. The Executive agrees that direct competition
means development, production, promotion, or sale of products or services
competitive with those of the Company. Indirect competition means employment by
any competitor or third party providing products competing with the Company's
products, for which the Executive will perform the same or similar function as
he performs for the Company. Notwithstanding anything to the contrary contained
in the Agreement, the provisions of this Section 9(b) shall not be applicable in
the event of any Termination without Cause with respect to the Executive. In
addition, for a period of six (6) months after termination of the Executive's
employment, the Executive shall not induce or attempt to induce any employee of
the Company to discontinue his or her employment with the Company for the
purpose of becoming employed by any competitor of Company, nor shall the
Executive initiate discussions, negotiations or contacts with persons known by
the Executive to be a customer or supplier of the Company at the time of the
Executive's termination of employment for the purpose of competing with the
Company.

          (c) Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.

          (d) Liability. Notwithstanding the provisions in this Section 9 the
Executive shall not be liable for any mistakes of fact, errors of judgment, for
losses sustained by the Company or any subsidiary or for any acts or omissions
of any kind, unless caused by the negligence or willful or intentional
misconduct of the Executive.

     10. INDEMNIFICATION. The Company agrees that it shall indemnify and hold
the Executive harmless to the fullest extent permitted by applicable law from
and against any loss, cost, expense or liability resulting from or by reason of
the fact of the Executive’s employment hereunder, whether as an officer,
employee, agent, fiduciary, director or other official of the Company, except to
the extent of any expenses, costs, judgments, fines or settlement amounts which
result from conduct which is determined by a court of competent jurisdiction to
be knowingly fraudulent or deliberately dishonest or to constitute some other
type of willful misconduct.

     11. SECTION HEADINGS AND INTERPRETATION. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.

5

--------------------------------------------------------------------------------

     12. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

     13. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

     14. GOVERNING LAW AND VENUE. This agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New Jersey,
the United States, without regard to rules governing conflicts of law. Any
controversy, claim or dispute arising out of or relating to this Agreement or
the Executive’s employment by the Company, including, but not limited to, common
law and statutory claims for discrimination, wrongful discharge, and unpaid
wages, or breach of this Agreement shall be settled by arbitration in Bergen
County, New Jersey in accordance with the prevailing Commercial Arbitration
Rules and/or National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction. There must be three
(3) arbitrators, one to be chosen directly by each Party at will, and the third
arbitrator to be selected by the two arbitrators so chosen. The prevailing party
in any such action or litigation involving this Agreement shall be entitled to
recover attorney’s fees and costs from the non-prevailing party.

     15. ENTIRE AGREEMENT. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either Party which are not expressly set
forth in this Agreement.

     16. WAIVER AND AMENDMENT. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

DRAGON ACQUISITION CORPORATION

/s/ Weiqing Zhang                     
By: Weiqing Zhang
Title: Chief Executive Officer

EXECUTIVE

/s/Zhaohui John Liang               
By: Zhaohui John Liang

7

--------------------------------------------------------------------------------

ATTACHMENT A

TERMS AND CONDITIONS FOR GRANTING THE COMPANY’S STOCK OPTIONS

     Subject to the terms and conditions provided in this Agreement, the Company
agrees to grant the Executive stock options to purchase shares of the common
stock of the Company, according to the terms of the Company’s stock options plan
to be established by the Board’s compensation committee, immediately upon the
establishment of such stock options plan, and subject to the following terms and
conditions:

  1.

The Stock Options granted to the Executive shall entitle the Executive to
purchase shares of the common stock of the Company, the number of which shall be
determined by the Board but in no event fewer than one point two percent (1.2%)
of the total number of the Company’s outstanding ordinary shares as of the date
of the grant, which shall occur within three (3) months of the Effective Date.

        2.

Each of said Stock Options shall carry an exercise price to be determined by the
Board. In no event shall said exercise price exceed $5.00 per share.

        3.

Fifty percent (50%) of said Stock Options shall vest at the end of the first six
(6) months of the Employment Term of the Executive, with an additional five
percent (5%) vesting every month thereafter until all such Stock Options are
vested.

        4.

If the Company’s stock options plan is not established and approved by the Board
within three (3) months of the Effective Date, the Company shall immediately
grant the Executive Stock Options to purchase shares of the common stock of the
Company, the number of which shall be one point two percent (1.2%) of the total
number of the Company’s outstanding ordinary shares as of the date of the grant;
each of said Stock Options shall carry an exercise price to be determined by the
Board. In no event shall said exercise price exceed $5.00 per share. Fifty
percent (50%) of said Stock Options shall vest at the end of the first six (6)
months of the Employment Term of the Executive, with an additional five percent
(5%) vesting every month thereafter until all such Stock Options are vested.

        5.

In connection therewith, a Stock Option Agreement shall be separately entered
into by the Company and the Executive.

8

--------------------------------------------------------------------------------